Exhibit 10.1
 
EXCHANGE, MODIFICATION AND FORBEARANCE AGREEMENT
 
THIS EXCHANGE, MODIFICATION AND FORBEARANCE AGREEMENT (the “Agreement”), dated
as of  November 8, 2011 (the “Agreement Date”), is entered into between ANTs
software, inc., a Delaware corporation having an address at 1031 Cambridge
Square, Suite F, Alpharetta, Georgia 30009 (the “Company”), Inventa
Technologies, Inc., a Delaware corporation having an address at 1031 Cambridge
Square, Suite F, Alpharetta, Georgia 30009 (“Inventa”), Manchester Securities
Corp., a New York corporation having an address at 40 West 57th Street, New
York, New York 10019-4001 (“Manchester”), SAMC LLC, a Delaware limited liability
company having an address at c/o JGB Management Inc., 400 Madison Avenue, Suite
8D, New York, New York 10017 (“SAMC”), JGB Capital Offshore Ltd., a Cayman
Islands exempted company having an address at c/o JGB Management Inc., 400
Madison Avenue, Suite 8D, New York, New York 10017 (“JGB Offshore”), JGB Capital
LP, a Delaware limited partnership having an address at c/o JGB Management Inc.,
400 Madison Avenue, Suite 8D, New York, New York 10017 (“JGB Capital” and
collectively with Manchester, SAMC and JGB Offshore, the “Investors” and each an
“Investor”), and Wells Fargo Bank, National Association, a national banking
association having an address at 45 Broadway, 14th Floor, New York, New York
10006, in its capacity as collateral agent for the Investors (the “Collateral
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Investors are the holders of certain 5% Senior Secured Notes due
March 3, 2016, of the Company  in the aggregate original principal amount of
$8,400,000 (the “Notes”) issued pursuant to that certain Note Purchase
Agreement, dated March 3, 2011, by and among the Company, the Investors and the
Collateral Agent (the “Note Purchase Agreement”);
 
WHEREAS, Inventa, a wholly-owned subsidiary of the Company, guaranteed the
obligations under the Notes pursuant to that certain Guaranty dated as of March
3, 2011 (the “Guaranty”);
 
WHEREAS, on April 29, 2011, the aggregate principal amount of the Notes was
reduced to $2,150,000 in connection with the release to the Investors of
$6,250,000 from escrow accounts established pursuant to the Note Purchase
Agreement;
 
WHEREAS, multiple events of default have occurred, and are currently continuing,
under the Notes;
 
WHEREAS, on September 23, 2011, SAMC, JGB Offshore and JGB Capital
(collectively, the “JGB Investors”) delivered a written notice of default and
acceleration to the Company pursuant to Section 5(b) of the Notes and declared
all obligations under the Notes owned by the JGB Investors, including principal
and accrued and unpaid interest, under the Notes to be immediately due and
payable (the “JGB Acceleration Notice”);
 
WHEREAS, on October 6, 2011, Manchester delivered a written notice of default
and acceleration to the Company pursuant to Section 5(b) of the Notes and
declared all obligations under the Notes owned by Manchester, including
principal and accrued and unpaid interest, under the Notes to be immediately due
and payable (the “Manchester Acceleration Notice” and together with the JGB
Acceleration Notice, the “Acceleration Notices”);
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Company has not made any payments to the Investors in response to
the Acceleration Notices;
 
WHEREAS, the Notes and the Guaranty are secured by a first priority security
interest in all of the assets of the Company and Inventa pursuant to a Security
Agreement, dated March 3, 2011, by and among the Company, Inventa and the
Collateral Agent;
 
WHEREAS, the Investors have agreed to forebear from exercising certain rights
and remedies under the Notes and the Security Agreement in accordance with the
terms and conditions set forth in this Agreement;
 
WHEREAS, in consideration of such forbearance the Company has agreed to amend
the Notes as provided in this Agreement;
 
WHEREAS, the Investors are also the holders of certain Series B Warrants (the
“Warrants”) issued pursuant to that certain Warrant Purchase Agreement, dated
March 3, 2011, by and among the Company and the Investors;
 
WHEREAS, the Warrants were originally exercisable for an aggregate of 28,474,578
shares of common stock, par value $0.0001 per share, of the Company (the “Common
Stock”) at an exercise price $0.59 per share;
 
WHEREAS, as a result of anti-dilution adjustments the Warrants are currently
exercisable for no less than 168,000,010 shares of Common Stock at an exercise
price no greater than $0.10;
 
WHEREAS, under the Warrants the Investors have various rights against the
Company, including, without limitation, the right to put the Warrants to the
Company in the event of a change of control of the Company or a sale of
substantially all of the Company’s assets;
 
WHEREAS, the Company has received a bona fide offer from a third party to
acquire all or substantially of the assets of the Company and its subsidiaries
(the “Asset Sale”) and the Company expects such Asset Sale to be consummated no
later than November 28, 2011;
 
WHEREAS, if the Investors exercise their put right as a result of the Asset
Sale, the Warrant provides that the Company must purchase the Warrants for an
amount equal to the Black Scholes Value (as defined in the Warrant) of the
unexercised portion of the Warrants on the date of such Asset Sale (the
“Fundamental Transaction Put Price”);
 
WHEREAS, the Company and the Investors disagree on certain matters regarding the
payment of the Fundamental Transaction Put Price and recognize that such
disagreements may result in significant litigation between the Company and the
Investors; and
 
WHEREAS, in order to avoid the time and expense of litigation, the parties have
agreed that the Company shall issue, in accordance with the terms and conditions
of this Agreement, secured notes in the aggregate amount of $7,000,000 to the
Investors in exchange for the Warrants, which amount, the Company believes
represents a reasonable compromise regarding its potential liability to the
Investors under the Warrants in the event that the Asset Sale is consummated;
 
 
2

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitional Matters.  Capitalized terms used herein but not
defined herein shall have the respective meanings given such terms in the Notes.
 
2.           Acknowledgments of the Company.
 
a.           Events of Default under the Notes. The Company acknowledges that it
is in default under the Notes and the Security Agreement (the “Existing
Defaults”) and that such Existing Defaults include, without limitation, the
following Events of Default set forth in Section 5(a) of the Note, which have
occurred and are currently continuing:
 
 
i)
the Company’s failure to pay accrued and unpaid interest on the Notes when due
on June 1, 2011, July 1, 2011, August 1, 2011, September 1, 2011 and October 1,
2011;

 
 
ii)
the suspension and cessation from trading and the failure of the Common Stock to
be designated for quotation on an Eligible Market for a period of three (3)
consecutive Business Days, such suspension and cessation commencing on September
19, 2011; and

 
 
iii)
the Company’s failure to comply with its covenants under Section 3.2 of the Note
Purchase Agreement, and in particular the Company’s failure to file its
Quarterly Report on Form 10-Q for the quarter ended June 30, 2011; and

 
 
iv)
the Company’s failure to comply with its covenants and agreements under the
Registration Rights Agreement, including, without limitation, Section 2(a)
thereof.

 
b.           Acceleration Notices Duly Delivered.  The Company and Inventa
acknowledge receipt of the Acceleration Notices and agree that such Acceleration
Notices were duly delivered to the Company and Inventa by the Investors in
accordance with the Notes, the Note Purchase Agreement and the Guaranty.
 
c.           Amount Due and Payable Under the Notes.  The Company and Inventa
acknowledge and agree that interest has been accruing on the principal amount of
the Notes at a default interest rate of 18% (the “Default Rate”) since June 1,
2011, and that upon acceleration of the Notes pursuant to the Acceleration
Notices an amount equal to 120% of the entire outstanding principal amount of
the Notes plus accrued and unpaid interest thereon was, and is as of the date
hereof, immediately due and payable.  The Company and Inventa also acknowledge
that interest continues to accrue at the Default Rate until the Notes are paid
in full.
 
d.           Warrant Adjustments.  The Company acknowledges and agrees that as a
result of anti-dilution adjustments under Section 2(a) of the Warrants, the
Warrants are currently exercisable for no less than 168,000,010 shares of Common
Stock at an exercise price no greater than $0.10 per share.
 
 
3

--------------------------------------------------------------------------------

 
3.           Exchange of Warrants for Convertible Notes.
 
a.           Exchange.  Upon the following terms and conditions, in exchange for
the surrender and cancellation of the Warrants, the Company shall issue to the
Investors, and the Investors shall acquire from the Company, 5% Senior Secured
Convertible Notes of the Company due January 1, 2012, substantially in the form
attached hereto as Exhibit A, in the aggregate original principal amount equal
to $7,000,000 and in the denominations set forth on Schedule 1 (each an
“Exchange Note” and collectively, the “Exchange Notes”).  All of the provisions
of the Note Purchase Agreement that are applicable to the Notes shall apply to
the Exchange Notes mutatis mutandis.
 
b.           Delivery of Exchange Notes. Promptly following execution hereof or
as soon thereafter as is reasonably possible, the Company shall deliver the
original Exchange Notes to the Investors’ counsel and each Investor shall cause
its Warrants (or an affidavit of lost warrant in form and substance acceptable
to the Company) to be delivered to the Company’s counsel.
 
c.           Closing Date. The date upon which the Exchange Notes are released
to the Investors shall be the “Closing Date”.
 
d.           Guaranty.  The Exchange Notes will be guaranteed by Inventa.  The
guaranty substantially in the form of Exhibit B attached hereto shall be
executed by Inventa and delivered on the Closing Date (the “Exchange Notes
Guaranty”).
 
e.           Security Interest.  The Exchange Notes will be secured by a first
priority security interest in all of the assets of the Company and its
subsidiaries pursuant to the Amended and Restated Security Agreement,
substantially in the form of Exhibit C hereto (the “Amended and Restated
Security Agreement”).  The liens securing the Exchange Notes will rank
pari-passu with the liens securing the Notes.  This Agreement constitutes
written instructions of the Investors to the Collateral Agent to amend and
restate the Security Agreement in accordance with Section 27 thereof.
 
f.           Termination of Warrant Purchase Agreement.  Effective on and after
the Closing Date, the Warrant Purchase Agreement shall be terminated, provided,
however, that the following provisions of the Warrant Purchase Agreement shall
survive termination of the Warrant Purchase Agreement and shall remain in full
force and effect (including any definitions of capitalized terms used in any of
the following Sections of the Warrant Purchase Agreement): (i) Article 6
(Indemnification) and (ii) Article 7 (Miscellaneous).
 
g.           Redemption of Exchange Notes.  If the Company consummates the Asset
Sale for a gross purchase price of less than forty million dollars ($40,000,000)
the Company shall be obligated to redeem the Exchange Notes for an amount equal
to the unpaid interest outstanding thereon plus the sum of (I) the principal
amount of the Exchange Notes, multiplied by (ii) the quotient of (W) the gross
purchase price at which the Asset Sale is consummated and (X) $40,000,000;
provided, however, that in no event will the Exchange Notes be redeemed under
this Section 3(g) for an aggregate face amount of less than five million dollars
($5,000,000).  If the Company consummates the Asset Sale for a gross purchase
price of more than forty million dollars ($40,000,000), the Company shall be
obligated to redeem the Exchange Notes for an amount equal to the unpaid
interest outstanding thereon plus the sum of (I) the principal amount of the
Exchange Notes, multiplied by (ii) the quotient of (Y) the gross purchase price
at which the Asset Sale is consummated and (Z) $40,000,000; provided, however,
that in no event will the Exchange Notes be required to be redeemed under this
Section 3(g) for an aggregate face amount greater than nine million dollars
($9,000,000).  For purposes hereof “gross purchase price” shall include any
portion of the purchase price that is deferred or contingent and the value of
any payments or value given to members of management of the Company or Inventa
in the form of consulting or employment agreements or otherwise.
 
 
4

--------------------------------------------------------------------------------

 


4.           Forbearance; Amendment of Notes.
 
a.           Forbearance.  Solely as an accommodation to the Company (and
without waiving any rights or remedies available to the Investors under the Note
Purchase Agreement, the Notes, the Security Agreement (as amended and restated
hereby) or any other agreement or instrument executed and delivered by the
Company in connection therewith (the “Financing Documents”), the Investors,
subject to the provisions of this Agreement, and in consideration of the
provisions hereof, agree to forbear from exercising their rights and remedies
with respect to the Existing Defaults until November 28, 2011 (the “Forbearance
Deadline”) provided that, and so long as, the following conditions  (the
“Conditions”) are satisfied:
 
 
i)
if the Company enters into the Asset Sale, up to 100% of the proceeds from such
Asset Sale will be paid directly to the Investors to be applied against the
Notes and the Exchange Notes in accordance with the terms thereof; and

 
 
ii)
without limiting any rights available to the Investors under the Loan Documents,
if, as of the Forbearance Deadline, the Notes and the Exchange Notes shall not
have been paid in full, the Investors shall be entitled to cause the Collateral
Agent, pursuant to the terms of Section 3.11 of the Note Purchase Agreement, to
take possession of all or any portion of the Collateral (as defined in the
Amended and Restated Security Agreement) and to cause the Collateral Agent to
sell or otherwise dispose of the Collateral, and all proceeds from such sales
shall be applied to the Notes and the Exchange Notes until they are satisfied in
full.

 
Any failure by the Company to timely satisfy any Conditions shall be an Event of
Default under the Financing Documents and the Exchange Notes. Any Event of
Default under the Financing Documents or the Exchange Notes shall be a default
under this Agreement.  Any provision of this Agreement to contrary
notwithstanding, the Investors do not waive any of the Existing Defaults and
hereby preserve all of their rights and remedies with respect to such Existing
Defaults.  Accordingly, following the expiration of the Forbearance Deadline,
the Investors shall be free to exercise their rights and remedies under the
Financing Documents, the Original Notes, the Exchange Notes and the Amended and
Restated Security Agreement, at law or in equity, and at such time as the
Investors may elect.
 
 
5

--------------------------------------------------------------------------------

 
The Investors reserve all rights and remedies and the right to declare defaults
and/or Events of Default under the Financing Documents, this Agreement and the
Exchange Notes that occur on or after the date hereof, whether or not enumerated
in this Agreement.  If there shall be any defaults or Events of Default under
the Financing Documents, this Agreement or the Exchange Notes, in any case,
arising at any time on or after the date hereof, none of the aforementioned
defaults shall be waived, and the Investors may exercise their rights and
remedies under the Financing Documents, this Agreement or the Exchange Notes, at
law or in equity, and at such time as the Investors may elect.
 
b.           Amendments to Notes. The parties agree that the aggregate principal
amount of the Notes shall be increased by $350,000 to $2,500,000 and that each
of the Notes shall be amended and restated substantially in the form attached
hereto as Exhibit D.  The amended and restated Notes shall be issued in the
denominations set forth on Schedule 2 attached hereto.  For the avoidance of
doubt, the amendment and restatement of the Notes contemplated hereby shall not
for any purposes be deemed to be a repayment, satisfaction or substitution of
the Notes, but merely as a modification thereof.  For the avoidance of doubt,
all terms and conditions of the Note Purchase Agreement shall remain in full
force and effect (except as modified by Section 4(d) hereof) and all of the
terms of conditions of the Note Purchase Agreement shall continue to apply to
the Notes as amended and restated hereby.
 
c.           Acknowledgement by Inventa.  Inventa acknowledges and consents to
the transactions contemplated by this Agreement, including, without limitation,
this Section 4, and agrees that the Guaranty shall remain in full force and
effect with respect to the Notes as amended and restated hereby.
 
d.           Amendment to Note Purchase Agreement.  Effective on and after the
Closing Date, the Note Purchase Agreement shall be amended by deleting Section
3.10 (Additional Investment) thereof in its entirety and replacing such section
with:
 
“Section 3.10.  Intentionally Omitted.”
 
For the avoidance of doubt, the other provisions of the Note Purchase Agreement
are unmodified hereby and shall remain in full force and effect in accordance
with their respective terms.
 
5.           Insolvency Proceedings and Certain Waivers.
 
a.           To induce the Investors to forbear in accordance with this Exchange
Agreement, the Company and Inventa agree that if any Insolvency Proceeding (as
defined below) with respect to the Company and/or Inventa occurs at any time:
 
 
i)
Neither the Company nor Inventa shall not directly or indirectly object to,
challenge, contest or otherwise seek to invalidate or reduce (or support
directly or indirectly any other person in any such objection, challenge or
contest): (A) the existence, validity or amount of the Notes and the Exchange
Notes (together, the “Obligations”) or (B) the extent, legality, validity,
perfection, priority or enforceability of any Lien, pledge, security interest
and/or mortgage Lender purportedly securing any of the Obligations or any
guaranty of any of the Obligations; and

 
 
6

--------------------------------------------------------------------------------

 
 
ii)
The Company shall not seek to subordinate or recharacterize any claim of any
Investor against the Company.  Inventa shall not seek to subordinate or
recharacterize any claim of any Investor against Inventa.

 
b.           Upon the Forbearance Deadline, neither the Company nor Inventa
shall not oppose or otherwise interfere with the exercise by the Investors, or
their nominee or agent, of any of the "Secured Creditor Remedies."  As used
herein, "Secured Creditor Remedies" means any action by the Investors, or its
nominees or agents, in furtherance of the sale, foreclosure, realization upon,
or the repossession or liquidation of, any of the Collateral (as defined in the
Amended and Restated Security Agreement), including, without limitation:  (i)
the exercise of any remedies or rights of a "secured party" under Article 9 of
the Uniform Commercial Code; (ii) the exercise of any remedies or rights as a
mortgagee or beneficiary; (iii) the exercise of any remedies available to a
judgment creditor; (iv) the exercise of any rights of forfeiture, recession or
repossession of any assets; (v) the exercise of any set-off rights, including,
without limitation, any set-off rights for the collection of any amounts due in
respect of any of the Obligations; (vi) the exercise of any right or remedy
available to creditors under the U.S. Bankruptcy Code; or (vii) any other remedy
in respect of the Collateral available to the Investors pursuant to the
Transaction Documents (as defined below), the Note Purchase Agreement, the Notes
or any other agreement by and among the Investors, or their agent, and the
Company or Inventa or under applicable law.
 
c.           As used herein, "Insolvency Proceeding" shall mean (a) any case or
proceeding commenced by or against the Company or Inventa under any provision of
any Insolvency Laws (defined below) or under any other bankruptcy, insolvency,
reorganization or other law affecting creditors' rights or any other or similar
proceedings seeking any stay, reorganization, arrangement, composition or
readjustment of the obligations and indebtedness, (b) any proceeding seeking the
appointment of any trustee, receiver, liquidator, custodian or other insolvency
official with similar powers with respect to the Company or Inventa or any of
their respective assets or (c) any proceeding for liquidation, dissolution or
other winding up of the business of the Company or Inventa under any provision
of any Insolvency Laws or (d) any assignment for the benefit of creditors or any
marshalling of assets of the Company or Inventa.  "Insolvency Laws" shall mean
(i) the U.S. Bankruptcy Code, (ii) any successors to such statutes, and (iii)
any other applicable insolvency or other similar law of any jurisdiction
including, without limitation, any law of any jurisdiction permitting a debtor
to obtain a stay or a compromise of the claims of its creditors against it.
 
d.           The Company and Inventa specifically waive (to the extent permitted
by law) any right to receive prior notice of a sale or other disposition of all
or a portion of the Collateral.
 
e.           The Company and Inventa specifically waive and release (to the
extent permitted by law) any equity or right of redemption, stay or appraisal
that the Company and/or Inventa have or may have under any rule of law or
statute now existing or adopted after the date of this Exchange Agreement, and
any right to require the Investors to (1) proceed against any person, (2)
proceed against or exhaust any of the Collateral or pursue its rights and
remedies against the Collateral in any particular order or (3) pursue any other
remedy within its power.   Lender is not required to take any action to preserve
the Company’s or Inventa’s rights against other parties.
 
 
7

--------------------------------------------------------------------------------

 
f.           The Company and Inventa acknowledge and agree that the waivers set
forth in this Section constitute material consideration for the agreement of the
Investors to execute and deliver this Exchange Agreement.
 
6.           Release of Claims and Covenant Not to Sue.  As a material part of
the consideration for the Investor’s agreement to enter into this Exchange
Agreement, the Company, Inventa and, if any, each guarantor or owner of any
Collateral signing this Exchange Agreement or any consent to this Exchange
Agreement (individually, a "Releasing Party" and collectively, the "Releasing
Parties") agree as follows (the "Release Provision"):
 
a.           Each Releasing Party absolutely and unconditionally releases and
forever discharges the Investors, and any and all Affiliates, insurers,
indemnitors, successors or assigns of the Investors, together with any and all
of the past, present or future officers, directors, employees, agents,
attorneys, representatives, participants, heirs, successors or assigns of any of
the foregoing (each a "Released Party" and collectively, the "Released
Parties"), from any and all claims, demands or causes of action of any kind,
nature or description, whether arising at law or in equity or upon contract or
tort or under any state or federal law or otherwise (including any claims,
demands or causes of action for subordination or recharacterization of debt),
which any Releasing Party has had, now has or has made claim to have against any
such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Exchange Agreement, whether such claims, demands and causes of action are
matured or unmatured or known or unknown, arising from or relating to or in
connection with matters arising out of, in connection with or relating to (i)
the Obligations, (ii) negotiations between any Releasing Party and the Investors
in connection with this Exchange Agreement,  and (iii) any other agreement or
transaction between any Releasing Party and the Investors or any Affiliate of
any Investor.
 
b.           Each Releasing Party covenants and agrees never to institute or
cause to be instituted or continue prosecution of any suit or other form of
action or proceeding of any kind or nature whatsoever against any Released
Party, by reason of or in connection with any of the matters, claims or causes
of action released by such Releasing Party in this Exchange Agreement.  The
provisions of this Exchange Agreement, including the Release Provision, may be
pleaded as a full and complete defense to, and may be used as the basis for an
injunction against, any action, suit, or other proceeding that may be
instituted, prosecuted, or attempted in breach of the foregoing release.
 
7.           Representations and Warranties.  The Company and Inventa hereby
make to the Investors the following representations and warranties:
 
a.           Authorization; Enforcement.  Each of the Company and Inventa has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement, the Amended and Restated Security
Agreement, the Exchange Notes, the guaranties contemplated hereby and any other
agreement or instrument executed or delivered by the Company or Inventa in
connection with this Agreement (collectively, the “Transaction Documents”) and
otherwise to carry out its obligations under the Transaction Documents,
provided, however, that Inventa has been administratively dissolved by the
Secretary of State of the State of Delaware.  The execution and delivery of the
Transaction Documents by each of the Company and Inventa and the consummation by
each of them of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary action on the part of the Company and
Inventa and no further action is required by the Company or Inventa, or their
respective boards of directors or stockholders in connection therewith.  The
Transaction Documents have been duly executed by the Company and Inventa and,
when delivered in accordance with the terms thereof will constitute the valid
and binding obligations of the Company and Inventa enforceable against the
Company and Inventa in accordance with their respective terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies,  (iii) insofar as indemnification and contribution provisions may be
limited by applicable law, and (iv) solely with respect to Inventa, to the
extent that Inventa’s status as a dissolved corporation under the laws of the
State of Delaware may interfere with, limit or impede such enforcement.
 
 
8

--------------------------------------------------------------------------------

 
b.           No Conflicts.  The execution, delivery and performance of the
Transaction Documents and the consummation by the Company and Inventa of the
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any of its subsidiary’s, certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien or encumbrance upon any of the properties or assets of the
Company or any subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other material
instrument (evidencing a Company or subsidiary debt or otherwise) or other
material understanding to which the Company or any subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a material adverse effect on the Company and its
subsidiaries taken as a whole, or their ability to perform the obligations under
the Transaction Documents.
 
c.           Filings, Consents and Approvals.  The Company  is not required to
obtain any approval, consent, waiver, authorization or order of, give any notice
to, or make any filing, qualification or registration with, any court or other
federal, state, local, foreign or other governmental authority or other person
or entity in connection with the execution, delivery and performance of the
Transaction Documents.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance of any shares of
Common Stock issuable upon conversion of the Notes, as amended and restated
hereby, or the Exchange Notes (the “Underlying Shares”).  Inventa is not
required to obtain any approval, consent, waiver, authorization or order of,
give any notice to, or make any filing, qualification or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person or entity in connection with the execution, delivery and
performance of the Transaction Documents, except for those filings in the State
of Delaware as may be required to restore Inventa’s status as a corporation duly
organized, validly existing and in good standing in the State of Delaware.
 
 
9

--------------------------------------------------------------------------------

 
d.           Issuance and Reservation of Securities.  The Exchange Notes are
duly authorized.  Any Underlying Shares, when issued in accordance with the
terms of the Notes, as amended and restated hereby, and the Exchange Notes, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
liens, encumbrances or restrictions.  The Company has reserved, and shall at all
times hereafter reserve, from its duly authorized capital stock for issuance
upon conversion of the Notes, as amended and restated hereby, and the Exchange
Notes, at least such amount of shares of Common Stock as is equal to the amount
of Underlying Shares into which the Notes and the Exchange Notes are fully
convertible, respectively (without regard to any limitations on ownership or
conversion or exercise set forth therein).
 
e.           No Registration.  No registration under the Securities Act of 1933,
as amended (the “Securities Act”), is required for the issuance of the Exchange
Notes or any Underlying Shares in accordance with the terms hereof and thereof.
 
f.           Survival.  All of the Company’s and Inventa’s warranties and
representations contained in this Agreement shall survive the execution,
delivery and acceptance of this Agreement by the parties hereto.
 
g.           Holding Period for Notes and Exchange Notes.  Pursuant to Rule 144
promulgated under the Securities Act, the holding period of the Notes, as
amended and restated hereby, and the Exchange Notes and the Underlying Shares
tack back to March 4, 2011 (the original issue date of the Notes and the
Warrants).  The Company agrees not to take a position contrary to this
paragraph.    The Company is not currently, and has never been, an issuer of the
type described in paragraph (i) of Rule 144.  Without limiting any of the terms,
conditions or covenants contained in this Agreement or other documents, if at
any time it is determined that any Underlying Shares are not freely tradable
without restriction or limitation pursuant to Rule 144 (other than the public
information requirement of Rule 144 with respect to the period of time prior to
March 4, 2012), then the Company shall promptly register the resale of all
Underlying Shares under the Securities Act by filing a registration statement
with the SEC as soon as practicable (but in no event later than 30 days) and
causing such registration statement to be declared effective as soon as
practicable (but in no event later than 90 days).
 
h.           Legends.  Certificates evidencing the Underlying Shares shall not
contain any legend: (i) while a registration statement covering the resale of
such Underlying Shares is effective under the Securities Act, (ii) following any
sale of such Underlying Shares pursuant to Rule 144, (iii) if such Underlying
Shares are eligible for sale under Rule 144 without restriction, or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission).
 
 
10

--------------------------------------------------------------------------------

 
i.           Indebtedness.  Schedule 7(i) hereto sets forth as of the date
hereof all outstanding secured and unsecured indebtedness of the Company or any
subsidiary, or for which the Company or any subsidiary has commitments.
 
8.           Rule 144 Legal Opinion.  If all or any portion of a Note or
Exchange Note is converted at a time when there is an effective registration
statement to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold under Rule 144 without restriction or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations thereof), then such Underlying Shares shall
be issued free of all legends, and the Company shall cause its counsel to issue
a legal opinion to the Company’s transfer agent to effect such issuance free of
all legends.  The Company agrees that the Underlying Shares may be sold under
Rule 144 without restriction on and after March 4, 2012.
 
9.           Conversion Procedures.  The form of conversion notice included in
the Notes, as amended and restated herby, and the Exchange Note sets forth the
totality of the procedures required of the Investors in order to convert the
Notes or the Exchange Notes, as the case may be.  No additional legal opinion or
other information or instructions shall be required of any Investor to convert a
Note or Exchange Note.  The Company shall honor all conversions of the Notes and
Exchange Notes and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Notes or Exchange Notes, as the
case may be.
 
10.           Miscellaneous.
 
a.           Legal Opinion.  On the Closing Date, the Company shall cause its
counsel to deliver to each Investor a legal opinion, dated as of the Closing
Date, substantially in the form of Exhibit E attached hereto.
 
b.           Announcement. The Company will announce the transactions
contemplated hereby prior to 8:30AM New York City time on November 7, 2011 (the
“Announcement Time”), by issuing a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby and attaching this
Agreement and all other related agreements thereto as exhibits to such Current
Report on Form 8-K.
 
c.           Counterparts. This Agreement may be executed in two or more
counterparts and by facsimile signature, delivery of PDF images of executed
signature pages by email or otherwise, and each of such counterparts shall be
deemed an original and all of such counterparts together shall constitute one
and the same agreement.
 
d.           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all stamp and other taxes and duties levied in connection with the issuance of
the Exchange Note or any Underlying Shares.
 
e.           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
11

--------------------------------------------------------------------------------

 
f.           Governing Law and Jurisdiction.  This Agreement shall be governed
by and interpreted in accordance with laws of the State of New York, excluding
its choice of law rules.  The parties hereto hereby waive the right to a jury
trial in any litigation resulting from or related to this Agreement.  The
parties hereto consent to exclusive jurisdiction and venue in the federal courts
sitting in the southern district of New York, unless no federal subject matter
jurisdiction exists, in which case the parties hereto consent to exclusive
jurisdiction and venue in the New York state courts in the borough of Manhattan,
New York.  Each party waives all defenses of lack of personal jurisdiction and
forum non conveniens.  Process may be served on any party hereto in the manner
authorized by applicable law or court rule.
 
g.           Further Assurances.  The Company and Inventa each hereby agrees and
provides further assurances that it will, in the future, execute and deliver any
and all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
necessary or appropriate to carry out the intent and accomplish the purposes of
this Agreement.
 
h.           Amendment.  No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the Investors holding
at least 66 2/3% of the outstanding principal amount of the Notes and the
Exchange Notes; provided, that if any Investor is materially adversely affected
by such waiver or amendment, such waiver or amendment shall not be effective
without the written consent of the adversely affected Investor.
 
i.           Equal Treatment.  No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of this
Agreement, the Notes or the Exchange Notes unless the same consideration is also
offered to all of the parties hereto. Further, neither the Company nor Inventa
shall make any payment of principal or interest on the Notes or the Exchange
Notes in amounts that are disproportionate to the respective principal amounts
outstanding on the Notes and the Exchange Notes at any applicable time. For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
not intended for the Company to treat the Investors as a class and shall not in
any way be construed as the Investors acting in concert or as a group with
respect to the purchase, disposition or voting of securities or otherwise.
 
 
12

--------------------------------------------------------------------------------

 
j.           Independent Nature of Investors’ Obligations and Rights.  The
rights and obligations of each Investor hereunder or any document or instrument
delivered in connection herewith are several and not joint with the obligations
of any other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under this Agreement or any
document or instrument delivered in connection herewith.  Nothing contained
herein or any document or instrument delivered in connection herewith, and no
action taken by any Investor hereunder or thereunder, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby. The Company shall not assert any claim
inconsistent with the foregoing. The Company acknowledges that each Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors.  Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or any document or
instrument delivered in connection herewith, and it shall not be necessary for
any other Investor to be joined as an additional party in any proceeding for
such purpose.
 
[Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.
 


 
ANTS SOFTWARE, INC.
 


 
By:
______________________

 
Name:

Title:
 

 


 
INVENTA TECHNOLOGIES, INC.
 


 
By:
______________________

 
Name:

Title:
 

 


 
MANCHESTER SECURITIES CORP.
 


 
By:
______________________

Name:
Elliot Greenberg

Title:
Vice President

 


SAMC LLC




By:
______________________

Name:
 

Title:
 

 


JGB CAPITAL LP




By:
______________________

Name:
 

Title:
 

 
 
14

--------------------------------------------------------------------------------

 


JGB CAPITAL OFFSHORE LTD.


 
By:
______________________

Name:
 

Title:
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Collateral Agent for the Investors
 


 
By:
______________________

Name:
 

Title:
 

 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 


 
Investor
Face Amount of Exchange Notes
Manchester Securities Corp.
$3,500,000
JGB Capital LP
$875,000
JGB Capital Offshore Ltd.
$875,000
SAMC LLC
$1,750,000

 
 
Schedule - 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 


 
Investor
Face Amount of Amended Notes
Manchester Securities Corp.
$1,250,000
JGB Capital LP
$312,500
JGB Capital Offshore Ltd.
$312,500
SAMC LLC
$625,000

 
 
Schedule - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Exchange Note
 
 
 
 
 
 
 
 
Exhibit A

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Exchange Notes Guaranty
 
 
 
 
 
 
 
Exhibit B

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Form of Amended and Restated Security Agreement
 
 
 
 
 
 
 
Exhibit C

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Form of Amended and Restated Notes
 
 
 
 
 
 
 
Exhibit D

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
Form of Legal Opinion
 
 
 
 
 


 
Exhibit E
 